Order entered September 17, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-17-00598-CR

                             ORBE JOEL GARCIA, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F-1655193-V

                                          ORDER
       Before the Court is the State’s second motion for extension of time to file its brief. We

GRANT the motion. We DIRECT the Clerk to file the State’s brief as of the date of this order.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE